The question is one of convenient procedure, and the trial of the issues on the supplemental answers in the case would be so inconvenient that the answers ought to be rejected. Clough v. Fellows, ante 134. Ordinarily the question of convenience is to be determined at the trial term. But in this case, as in Clough v. Fellows, the inconvenience is so plain, the motion to reject the answers should have been granted.
Exceptions sustained.
SMITH, BLODGETT, CARPENTER, and BINGHAM, JJ., did not sit: the others concurred.